                         UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

In re:

EDWARD SOROKINE
                                                Case No. 09-40396399
                           Debtor,              Chapter 7




                                         COMPLAINT

         COMES NOW Creditor Svetlanna Kravtchouk (“Kravtchouk”), by and through her

undersigned attorney, and for her Complaint, states as follows:

                                       Procedural Posture

    1. Debtor Edward Sorokine filed his Chapter 7 Voluntary Petition (“Petition”) on January

         20, 2009. Document #1.

    2. Debtor Sorokine’s Petition lists Creditor Kravtchouk as having a secured claim on the

         property located at 10417 Willowdale Drive, St. Louis, Missouri. Document #1 at 13.

    3. Debtor Sorokine was granted a discharge order on April 15, 2009 and a final decree

         granting that discharge was entered on April 27, 2009. Document 12 and 14.

    4. Debtor Edward Sorokine filed a Motion to Reopen this bankruptcy case on March 29,

         2021 pursuant to Fed. R. Bankr.P. 5010 and 11 U.S.C. § § 350(b) Document #15.

    5. This Court granted Debtor Sorokine’s Motion to Reopen the case on March 30, 2021.

         Document #16.




                                                1
6. This Court ordered Creditor Kravtchouk to file a complaint under § 523(a) by May 25,

   2021. Document #21.

                                                Facts

1. In or around January of 2001, Plaintiff Svetlana Kravtchouk and Defendant Edward

   Sorokine founded Western Group Development, Inc. (“Western Group”) was in the

   business of real estate buying, selling and managing. The venture was memorialized in

   the attached Shareholder Agreement in December of 2003, granting each a 50% stake in

   the company. Plaintiff Kravtchouk was the primary financier for the venture, with at least

   $ 172,000.00 investment. See Exhibit A, Recorded Documents - Shareholder Agreement.

2. Western Group Development, Inc. has never been terminated.

3. At the time, the two had developed a romantic relationship. Plaintiff Kravtchouk was

   going through a divorce from her professional athlete ex-husband. She further spoke only

   a small amount of English. Defendant Sorokine wrote the shareholder’s agreement.

4. The shareholder’s agreement indicates that:

   The one exception to his granted powers is outlined above regarding obligating the

   Corporation to any debt beyond the debt owed by the Corporation to S. Kravtchouk.



5. Defendant Sorokine’s broadly enumerated powers to control the corporation were only

   limited by the fact that he couldn’t unilaterally extend the corporations debt beyond the

   amount Plaintiff Kravtchouk had contributed, because she was the sole financier for the

   operation.




                                            2
6. The January 2001 Shareholder Agreement was subsequently recorded by the St. Louis

   County Recorder of Deeds, Book 17645 Page 577 as a lien on the property located at

   10417 Willowdale Drive.

7. Towards the end of 2001, Plaintiff Kravtchouk and Defendant Sorokine took a trip to Las

   Vegas. There, Defendant Sorokin and her got into an argument. Defendnat Sorokine in

   anger beat Plaintiff Kravtchouk. Defendant Sorokine broke Plaintiff Kravchouk’s nose.

   This unexpected violence scared Plaintiff Kravchouk dearly. Defendant Sorokine and his

   mother begged Plaintiff Kravchouk to not press charges the next day. Both made it

   apparent Plaintiff Kravtchouk that would be retaliated against if she did.

8. By 2007, Plaintiff Kravtchouk and Defendant Sorokine’s romantic relationship had

   ended. And Western Group begin to deteriorate. In all, PlaintiffWhen Defendant

   Sorokine sought to purchase the property located at 10417 Willowdale Drive for his

   personal residence around February of 2007, Western Group Inc. did not have sufficient

   money to finance it.

9. Defendant Sorokine around that time solicited Plaintiff Kravtchouk for an additional

   investment as purchase money for the Willowdale Property. In February 2007, Plaintiff

   Kravtchouk and Defendant Sorokine entered into a Promissory Note granting Plaintiff

   Kravtchouk an secured by the Willowdale property equivalent to the entire amount of her

   debt. The money was used towards the purchase of the property. See Promissory Note,

   Exhibit A.




                                            3
10. The shareholder agreement and all subsequent notes memoralizing any obligation on

   behalf of Mr. Sorokine to Plaintiff Kravtchouk was secured by the property as a purchase

   money.

11. Defendant Sorokine did not have enough to purchase the Willowdale Drive property. But

   he was able to purchase it because Plaintiff Kravtchouk loaned him the money.

12. The February 2007 Note indicated:

   In the event of the sale of the property at 10417 Willowdale Drive, any proceeds left after

   paying off the existing mortgage/mortgages will be paid to Svetlanna Kravtchouk

   towards the balance leftover from the agreement of 12/30/03.



                  Emphasis supplied. See Exhibit A, Recorded Documents – February 2007

   Note.



13. The property at 10417 Willowdale Drive is described in Deed Book 11544 at Page 1203.

   The property is Bldg No. 19 Unit No. 10417 0.73049% in common elements.

14. The February 2007 Note was subsequently recorded in August by the St. Louis County

   Recorded of Deeds at Book 17645 Page 570.

15. The February 2007 Note indicated that the property located at 10417 Willowdale would

   secure the total amount of the outstanding debt, which at that time was $ 172,000.00.

   Upon sale of the home, the obligation to repay the debt would be triggered and the

   proceeds would fund a portion of the obligation.




                                            4
16. In June of 2007, Plaintiff Kravtchouk and Defendant Sorokine entered into a second

   Promissory Note. See Exhibit C. The June 2007 Note memorialized an additional cash

   payment of $ 78,000.00 by Plaintiff Kravtchouk to Defendant Sorokine. The June 2007

   Note stated that, in addition to obligating Defendant Sorokine to repay with interest the $

   78,000.00 loan, Defendant Sorokine would undertake an additional obligation. It stated:

   The existing Note from the Business Bank of St. Louis on 1630 Valley Oaks Estates Ct.,

   St. Louis MO 63005 will be paid in full by Edward Sorokine of 10417 Willowdale Drive,

   St. Louis MO 63146 as the funds will be available to him. Exhibit D 080.

17. The Note referred to in the June 2007 Note was a First Deed of Trust undertaken by

   Defendant Sorokine as a part of the real estate venture established in the January 2001

   Shareholder Agreement discussed above. Defendant Sorokine undertook this additional

   promise to provide additional assurance to Plaintiff Kravtchouk.

18. Thus the entire debt of more than $ 250,000.00 was secured by the 2007 Note granting

   Plaintiff Kravtchouk an interest in the Willowdale property. And the terms of the note

   indicated that the balance of which was to become due upon sale of that property.

19. Indeed, Defendant Sorokine made repeated assurances at the time that they entered into

   the agreement that the February 2007 Note was merely a floor for the amount of money

   he could guarantee to Plaintiff Kravtchouk. But Defendant Sorokine nevertheless

   undertook the Note to induce Plaintiff Kravtchouk to give him additional purchase money

   for the Willowdale Property.

20. By 2009, Western Group and Defendant Sorokine’s finances were in shambles.

   Defendant Sorokine had gone so far in his execution of the elaborate powers he granted



                                            5
   himself in the Shareholder’s agreement as to mortgage the home that Plaintiff

   Kravtchouk had purchased prior to their relationship. Defendant Sorokine went behind

   Plaintiff Kravtchouk’s back to get a loan from the Buisness Bank of St. Louis on property

   he didn’t own, using the broadly enumerated powers of the Shareholder Agreement

   without regard for Plaintiff Kravtchouk. He didn’t tell her about that, and when he didn’t

   make the payments, the Business Bank took possession of Plaintiff’s property for around

   $ 200,00.00. One month later, it was sold to a different buyer for $ 280,000.00 and then

   two months subsequent, for nearly $ 400,000.00.

21. Contrary to the explicit terms of the Shareholder’s Agreement, Defendant Sorokine had

   indebted the corporation and himself beyond the initial amount that Plaintiff Kravtchouk

   had committed. The mortgage of Plaintiff Kravtchouk’s home where she and her young

   children lived had never been a part of any agreement between the two.

22. So Plaintiff Kravtchouk had no reason to be aware of the requirement for the payments

   on the second mortgage. Indeed, Defendant Sorokine had intentionally hidden the very

   existence of the second mortgage, apparently fearing reprisal. What is clear is that he had

   knowledge that what he did was wrong and violative of the Shareholder Agreement at the

   time that he made the deal.

23. When suit was filed to collect on the second mortgage, Plaintiff Kravtchouk learned that

   her business with Mr. Sorokine had failed. She learned that her entire initial investment in

   the Western Group would not be soon recouped. And she learned that she would be

   losing her home. Mr. Sorokine had taken out a loan on the property under the false




                                            6
   representation that he had a power of attorney granting him authority to do so, when in

   fact he did not. See Exhibit E.

24. Defendant Sorokine had taken money from a lender on a property that was not his, and

   used the money to make it appear as if SL Western Group still had solvency. His moving

   around of the funds was possibly criminal.

25. Indeed, Section 19(a)(1) of the Securities Act prohibits “use of any means or instruments

   of transportation or communication in interstate commerce and by the use of the mails,

   directly or indirectly, have employed devices, schemes or artifices to defraud.” See 15

   U.S.C. §77q(a)(1).

26. And, Sections 17(a)(2) and 17(a)(3) prohibits obtaining money or property by means of

   untrue statements of material fact or omissions to state material facts necessary in order

   to make the statements made, in light of the circumstances under which they were made,

   not misleading. See 15 U.S.C. §§ 77q(a)(2) and 77q(a)(3).

27. Defendant Sorokine’s criminal conduct was only prevented from being revealed by

   Plaintiff Kravtchouk. When she learned of his deceit, Defendant Sorokine begged her not

   to reveal his criminal enterprise. He repeatedly assured her that the entire value – as

   stipulated in the recorded documents – would be paid. And he insisted upon that fact until

   2020, when he tried to sell the Willowdale property without informing Plaintiff.

28. Sorokine submitted a Voluntary Petition for Chapter 7 bankruptcy in January of 2009 in

   order to evade his creditors. See Exhibit B, Bankruptcy Petition.

29. Defendant Sorokine wanted to pay Plaintiff Kravtchouk back the money he took and he

   repeatedly told her and her children that.



                                             7
30. Indeed, this was consistent with the Shareholder Agreement’s express promise, written

   by Mr. Sorokine himself, and with all communications that occurred between Defendant

   Sorokine and Plaintiff Kravtchouk for the past 20 years.

31. Defendant Sorokine made repeated promises in addition to Plaintiff Kravtchouk’s family

   that the entire amount would be repaid. He contacted her son I. in 2014 and son C. in

   2015 and promised them that they would have the money back he so badly wished to

   repay them.

32. Indeed in 2018, Plaintiff Kravtchouk reached out again to Defendant Sorokine regarding

   the debt and told her that she would be entirely repaid, but that he needed more time for

   one of his business ventures to mature and pay it off.

33. But Defendant Sorokine did not mention at that time that he was considering listing the

   Willowdale Property. Instead, Plaintiff Kravtchouk discovered that to her surprise the

   property was being sold. Defendant Sorokine intended to sell the property at Willowdale

   but evade the remaining obligations he had repeatedly assured Plaintiff Kravtchouk

   would be repaid.

34. Plaintiff Kravtchouk discovered around June of 2020 that the Willowdale Property had

   fallen into disrepair as a result of the culpable neglect of Defendant Sorokine. As a result,

   the property was only listed for $ 117,000.00, far below the median price for

   condominiums in that area.

35. When Plaintiff Kravtchouk found that the property’s asking price had been lowered, she

   realized that Defendant Sorokine was trying to scam her by selling the property on the

   cheap. Despite his repeated assurances to Plaintiff Kravtchouk that she would be repaid



                                             8
   in full, he was trying to get out on the cheap by transferring the property for less than its

   valu

          Debtor Sorokine’s Debt to Creditor Kravtchouk is not discharged purusaunt to §

    523(a)(3) Because Creditor Kravtchouk Did Not Have Notice of the Debts, and the Debts

                                    were not Listed or Scheduled

36. Debtor Sorokine indicates in his Motion for Contempt and to Enforce Discharge

   Injunction that Creditor Kravtchouk was “served by first class mail notice of the Meeting

   of Creditors and a copy of the order entered in Debtor’s Chapter 7 Discharge Case” and

   did not file any pleadings opposing the discharge. Document 18, ¶ 11-13.

37. The Certificate of Notice for the Chapter 7 Meeting of Creditors indicates that the

   Meeting of Creditors Notice was sent on January 21, 2009 to inter alia Svetlanna

   Kravtchouk 5300 Lindley Avenue #103, Encino, CA 91316. Document 7.

38. The Certificate of Notice for the Discharge of the Debtor indicates that the Discharge was

   mailed on April 18, 2009 to inter alia Svetlana Kravtchouk 5300 Lindley Avenue #103,

   Encino, CA 91316. Document 13.

39. Section 523(a)(3) states an exception from discharge for a debt that was:

            neither listed nor scheduled under section 521(a)(1) of this title,
            with the name, if known to the debtor, of the creditor to whom
            such debt is owed, in time to permit

            (A) if such debt is not of a kind specified in paragraph (2), (4), or
            (6) of this subsection, timely filing of a proof of claim, unless such
            creditor had notice or actual knowledge of the case in time for
            such timely filing ; or
            (B) if such debt is of a kind specified in paragraph (2), (4), or (6)
            of this subsection, timely filing of a proof of claim and timely
            request for a determination of dischargeability of such debt under
            one of such paragraphs, unless such creditor had notice or actual
            notice of the case in time for such timely filing and request.

                                              9
           11 U.S.C. § 523(a)(3) (2015).

40. As attested in the attached Affidavits of Svetlanna Kravtchouk and Affidavit of Elena

   Mikhailova, Creditor Kravtchouk did not have notice nor actual notice of the proceedings

   in Debtor Sorokine’s 2009 claim.

41. Indeed, as identified by Creitor Kravtchouk in her Affidavit at ¶ 20-22, at the time of

   Debtor Sorokine’s bankruptcy proceeding, she lived at 3855 N. Lupine Lane, and not the

   5300 Lindley address identified in the mailing matrix. See Affidavit of Svetlana

   Kravtchouk, Attached as Exhibit A, ¶ 20-22.

42. In fact, as supplied in at Page 22 in the Affidavit of Svetlanna Kravtchouk, near the time

   of Debtor Sorokine’s initial bankruptcy case Creditor Kravtchouk’s child Chris was

   suspended by his school. The school sent the notice of suspension Creditor Kravtchouk’s

   actual address, 3855 Lupine Avenue. See Exhibit A, p. 22 et seq.

43. Further, Creditor Kravtchouk did not have actual notice of the bankruptcy proceeding at

   that time.

44. In fact, Creditor Kravtchouk testifies in her Affidavit that she had no communications

   with Debtor Sorokine during the period of his bankruptcy. See Exhibit A, ¶ 23.

45. She further testifies that she did not communicate with him in part because of the history

   of abuse she had suffered at the hands of Defendant Sorokine, including physical abuse.

   See Exhibit A, ¶ 19.

46. Creditor Kravtchouk’s testimony that she did not have notice nor actual notice of Debtor

   Sorokine’s initial bankruptcy proceeding is further supported by the Affidavit of Elena

   Mikahilova, Attached to this Motion as Exhibit B.



                                            10
47. Elena Mikhailova testifies via affidavit that she had provided assistance to Creditor

   Kravtchouk around the year 2007 to collect the debts owed by Debtor Sorokine, but had

   not had any success at that time. See Exhibit B, ¶ 8.

48. Elena Mikhailova further testifies as to the physical abuse suffered by Creditor

   Kravtchouk and to her actual fear in further support of the notion that Creditor

   Kravtchouk did not have notice of the initial bankruptcy proceeding.

     Debtor Sorokine’s Debts to Creditor Kravtchouk are not Dischargeable Pursuant to 11

                                  U.S.C. § 523(a)(2),(4) and (6)

49. Debtor Sorokine’s debts to Creditor Kravtchouk are not dischargeable pursuant to 11

   U.S.C. § 523(a)(2), (4), and (6) because they fall within the enumerated exceptions as

   described below.

50. “Under Section 523(a)(2)(B), any debt obtained for money, property, services, or an

   extension, renewal, or refining of credit, to the extent obtained by use of a statement in

   writing” (i) that is materially false;(ii) respecting the debtor's or insider's financial

   condition; (iii) on which the creditor to whom the debtor is liable for such money,

   property, services, or credit reasonably relied; and (iv) that the debtor caused to be made

   or published with intent to deceive will be excepted from discharge. Hous. Auth. of St.

   Louis Cnty. v. Reed (In re Reed), No. 16-41315-705, at *4 (Bankr. E.D. Mo. Apr. 26,

   2017).

51. The elements must be proven by a preponderance of the evidence. Grogan v. Garner, 498

   U.S. 279, 286-87, 111 S.Ct. 654, 659, 112 L.Ed.2d 755 (1991). For purposes to Section

   523(a)(2)(B), a statement is materially false if it "paints a substantially untruthful picture



                                             11
   of a [debtor's] financial condition by a misrepresentation information of the type which

   would normally affect the decision to grant credit." In re Bohr, 271 B.R. 162, 167 (Bankr.

   W.D. Mo. 2001) (citation omitted). Hous. Auth. of St. Louis Cnty. v. Reed (In re Reed),

   No. 16-41315-705, at *4-5 (Bankr. E.D. Mo. Apr. 26, 2017.

52. As alleged by Creditor Kravtchouk and the Affidavits Elena Mikhailova and Michael

   Vigdorchik, and as will be proven by additional testimony and evidence obtained during

   discovery, Debtor Sorokine obtained the entire amount of his debt to Creditor

   Kravtchouk by misrepresenting his authority to take out debts in Creditor Kravtchouk’s

   name or with her guaranty or security. Debtor Sorokine did not have authority to

   encumber Creditor Kravtchouk’s assets nor to bind her to the various promissory

   agreements Debtor Sorokine entered into while running his business. The representation

   that he did was false.

53. One such example of the patent falsity of Debtor Sorokine’s debt is attached to this

   Complaint as Exhibit D. This document shows Debtor Sorokine modifying a mortgage on

   property that Creditor Kravtchouk owned, and Debtor Sorokine forging Creditor

   Kravtchouk’s name while indicating that he has a “POA” that gave him authority to do

   so. But Debtor Sorokine did not have such authority.

54. Debtor Sorokine entered into innumerable other such similar mortgage and financing

   agreements.

55. "Defalcation while acting in a fiduciary capacity " under § 523(a)(4), does not require the

   proof of fraudulent, willful and malicious conduct. The terms fraud and defalcation are

   compared at 4 Collier Bankruptcy Practice Guide ¶ 76.07(1) (1989):



                                            12
           "The term "fraud" clearly means positive fraud, fraud in fact,
           involving moral turpitude or intentional wrong. The term
           "defalcation," however, is construed to include liability arising
           through negligence, mistake or innocent default. The fiduciary is
           held to objective standards even though laboring under subjective
           limitations, and he is chargeable with knowledge of the rules
           which forbid him to make certain expenditures even though he did
           not know of them."


56. Thus as discussed in In re Byrd, 15 B.R. 154, 156 (Bankr.E.D.Va. 1981), when a liability

   is created by defalcation the Court needs only to consider two questions to determine

   whether the debt Sorokine owes Kravtchouk is nondischargeable. First, it must determine

   whether the debts arose while Sorokine was acting in a fiduciary capacity . A statute or

   other state law rule may create fiduciary status which is cognizable in bankruptcy

   proceedings. In re Long, 774 F.2d 875, 878 (8th Cir. 1985). Second, if Sorokine

   was acting in a fiduciary capacity , the Court must determine whether the debts occurred

   by fraud, defalcation, embezzlement, or misappropriation. If the debts were incurred as a

   result of defalcation it isn't necessary to consider whether the debtor's conduct was

   fraudulent, willful and malicious. Liability for defalcation can arise out of conduct which

   is based on simple negligence, mistake, or innocent default of one's duties. See, In re

   Holman, 42 B.R. 848, 850 (Bankr.E.D.Mo. 1984).In re Wilson, 127 B.R. 440, 443

   (Bankr. E.D. Mo. 1991)

57. A fiduciary relationship may arise as a matter of law by virtue of the parties’ relationship,

   or it may arise as a result of the special circumstance of the parties’ relationship where

   one places trust in another so that the latter gains superiority and influence over the other.

   Shervin v. Huntleigh Sec. Corp., 85 S.W.3d 737, 740-41. (Mo. App. E.D. 2002). The



                                             13
   question in determining whether a fiduciary or confidential relationship exists is whether

   or not trust is reposed with respect to property or business affairs of the other. Id. at 741.

58. The Shareholders Agreement specifically indicates at Exhibit D 077 that the “total

   amount of [Creditor Kravtchouk’s] debt is due and payable” within 7 days of the

   Corporation going out of business. In addition, the parties relationship as implicated by

   the Shareholder’s Agremeent was one in which Debtor Sorokine had an explicit

   obligation to account to Creditor Kravtchouk regarding money spent, which never

   occurred.

59. Debts arising from willful and malicious injury by a debtor are excepted from discharge

   under Section 523(a)(6). 11 U.S.C. § 523(a)(6) (2009). Willfulness and maliciousness are

   two distinct elements of Section 523(a)(6). In re Patch,526 F.3d 1176, 1180 (8th Cir.

   2008) citing In re Scarborough,171 F.3d 638, 641 (8th Cir. 1999), cert. denied,528 U.S.

   931, 120 S.Ct. 330, 145 L.Ed.2d 258 (1999). The Eighth Circuit Court of Appeals has set

   a high bar for certainty of harm regarding wilful and maliciousness for the purposes of

   Section 523(a)(6). In re Adams,349 B.R. 199, 203 (Bankr. W.D. Mo. 2006) citing In re

   Hartley,869 F.2d 394 (8th Cir. 1989) (citations omitted). To prove wilfulness, the creditor

   must show by a preponderance of the evidence that debtor intended the injury, not just a

   deliberate or intentional act leading to injury. Kawaauhau v. Geiger,523 U.S. 57, 61-

   62, 118 S.Ct. 974, 977, 140 L.Ed.2d 90 (1998); Grogan v. Garner,498 U.S. 279, 280, 111

   S.Ct. 654, 655, 112 L.Ed.2d 755 (1991). In re Rodenbaugh, 431 B.R. 473, 477 (Bankr.

   E.D. Mo. 2010).




                                             14
60. Debtor Sorokine had a fiduciary duty to Creditor Kravtchouk under both his obligations

   to her under the Shareholder Agreement, under which he continued to obtain loans, as

   well as in the context of their ongoing business relationship.

61. Debtor Sorokine’s debt accrued over a period of about 6 years, commencing with the

   execution of the Shareholder’s Agreement. See Exhibit A, p. 6.

62. Debtor’s Sorokine’s debt to Creditor Kravtchouk occurred as the result of years of

   larceny and embezzlement of Creditor Kravtchouk’s funds to finance his real estate

   business. Debtor Sorokine routinely entered into loans in Creditor Kravtchouk’s name

   without the authority to do so, causing her serious financial injury.

63. Debtor Sorokine’s scheme involved using the Shareholder Agreement together with

   numerous, forged Commercial Guarantees to obtain bank financing to purchase real

   estate on the basis of credit secured by Creditor Kravtchouk’s property.

64. Creditor Kravtchouk testifies in detail about the documents falsely granting her assent in

   her testimony, including at ¶ 2,4, 16 and 24.

65. In particular addition, at ¶ 8 and 15 Creditor Kravtchouk indicates that the property

   located at 16307 Valley Oak Estates was mortgaged for the initial investment in the

   shareholder agreement, and subsequently mortgaged again by Debtor Sorokine and

   without Creditor Kravtchouk’s consent for $179,798 in 2006.

66. When Creditor Kravtchouk discovered that Debtor Sorokine had taken a second

   mortgage upon her property at 16307 Valley Oak Estates without her permission,

   Creditor Kravtchouk confronted Debtor Sorokine and pleaded that he enter into a note

   affirming the ongoing validity of his Debt to her.



                                            15
67. That document was subsequently recorded against the property located at 10417

   Willowbrook and described in more detail in the First Amended Petition filed in St. Louis

   County Circuit Court and Attached as Exhibit D. See Exhibit A, p. 11 and Exhibit D.

68. The Note indicates that Debtor Sorokine will pay proceeds from the property located at

   10417 Willowdale Estates upon sale of the property “towards the balance of the debt

   leftover from the agreement of 12/30/2003. See Exhibit A, p. 9.

69. All of the debt secured by the Willowdale Note was obtained in settlement for the non-

   dischargeable debt of Debtor Sorokine with respect to Creditor Kravtchouk.

70. In addition, Creditor Kravtchouk attaches to this Motion as Exhibit C an Affidavit of

   Michael Vigdorchik. In the Affidavit of Michael Vigdorchik, Vigdorchik testifies that

   Debtor Sorokine was making numerous purchases of properties on behalf of Creditor

   Kravtchouk to which Creditor Kravtchouk did not have knowledge. See Exhibit C, ¶ 2-6.

71. Debtor Sorokine operated in obtaining these loans based on his position within the

   company established by the shareholder agreement. That position entailed fiduciary

   obligations.

72. Further, the explicit text of the shareholders agreement indicates that Debtor Sorokine

   will

73. Debtor Sorokine further evidenced guilt for the debts incurred towards Creditor

   Kravtchouk in that he called and apologized, crying and drunk, to the son of Creditor

   Kravtchouk in 2014 as evidenced by the Affidavit of Ilya Kravtchouk. See Exhibit E,

   Affidavit of Ilya Kravtchouk.




                                            16
             WHEREFORE, Creditor Kravtchouk humbly requests that the Court issue an

      order declaring that the debts accumulated by Debtor Sorokine to Creditor Kravtchouk

      are not dischargeable.

                                                 Respectfully submitted,

                                                 OTT LAW FIRM


                                                 _______________________
                                                 Joseph A. Ott, #67889
                                                 Mark Blankenship, #73123
                                                 3407 S. Jefferson Avenue, Ste. 507
                                                 St. Louis, MO 63118
                                                 Telephone: (314) 293-3756
                                                 Facsimile: (314) 228-0021
                                                 Attorneys for Plaintiff


                               CERTIFICATE OF FILING

I do hereby certify that a copy of the above and foregoing were served together with all
attachments cited here in to the following parties:

Tracy Brown tab7@bktab.com, txmotb@sbcglobal.net; dgibson7@bktab.com;
T ABtrusteeatty@bktab.com; tbrown@ecf.axosfs.com; nevercheck999@grnail.com

James B. Day jdaylaw@charter.net

William Thomas Holmes bkty@msfirm.com, WHolmes@ecf.courtdrive.com

Office of US Trustee USTPRegion13.SL.ECF@USDOJ.gov

                                                 /s/ Joseph A. Ott
                                                 Attorney for Plaintiff




                                            17
18
